Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered May 12, 2005, convicting defendant, after a jury trial, of auto stripping in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The court, which only permitted a small fraction of defendant’s extensive record to be elicited, properly allowed the prosecutor to question him about the nature and underlying facts of four of his prior convictions. Although these crimes resembled the instant case, they were highly relevant to defendant’s credibility and their probative value outweighed their prejudicial effect. Moreover, the facts of these convictions tended to impeach defendant’s credibility with respect to particular assertions he made on direct examination.
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Tom, Buckley and Gonzalez, JJ.